Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on 11/22/2017, is being examined under the first inventor to file provisions of the AIA .   Claims 1-10 were examined in the Non-Final O/A on 11/25/2019. Applicant responded with arguments and amendments on 02/25/2020. Claims 1-2 and 5-10 were examined in office action mailed on 3/3/2020. Applicant's first RCE filed on 6/3/2020 was entered and a Non-Final office action was mailed on 6/22/2020. A Final office action in response to Applicants amendments and arguments dated 9/18/2020 was mailed on 11/17/2020. Claims 7 and 8 were examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/17/2021 and 02/16/2021 has been entered.
 
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
Such claim limitation(s) is/are: “demodulation unit”, “calculation unit” and “frequency setting unit” in claims 7 and 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
For the purposes of examination, “demodulation unit” shall be interpreted as a structural item 29 in Fig 1-2 which includes directional coupler 29a and measures travelling wave and reflected wave. Demodulation unit appears to be adequately described in the specification.
Calculation unit described as 101 is a set of instructions executed by controller 100 to determine a set point frequency for which a reflection coefficient or reflected power becomes minimum. This frequency is called absorption frequency. Flow charts in Fig 19 and 20 are however not fully clear.  
Frequency setting unit 103 appears to set a frequency for the power supply. This appears to be a range of frequencies or a frequency band. The frequency setting unit is a set of instructions. As discussed later this is unclear.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “frequency setting unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Frequency setting unit does not appear to be unique for setting the frequency according to the function claimed in claim 7 and 8.

Secondly it is unclear how the threshold is determined. The claim recites the following
“a threshold value determined by a reference absorption frequency acquired in advance”
Therefore the threshold appears to be determined arbitrarily. It is not clear if the difference is with respect to reference absorption frequency or current absorption frequency.
Thirdly, the difference is required to be larger than the threshold. There is however no upper limit on the difference. Therefore any applied frequency will be preempted by the claim. 
Fourthly it is unclear how the “predetermined frequency” is determined.
Applicant states that the new limitations are supported by para [0139-0141]. These paragraphs are however, directed to termination frequency and it is not clear how they may be related to the newly added limitation.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Grandemenge et al (US 20140197761) in view of Kaneko et al (US 20140225504).
Grandemenge et al disclose an invention which relates to a facility (1) for microwave treatment of a load, including: at least one application device (30); at least one solid-state generator (4) in the field of microwaves connected to at least one application device by a means for guiding (5) the electromagnetic wave; at least one frequency adjustment system (40) designed for adjusting the frequency of the wave produced by the corresponding generator (4); a measurement system (31) for the or each application device (30), designed for measuring the power reflected P.sub.R (i) by the application device (30); an automated control means (6) connected to each frequency adjustment system (40) and to each measurement system (31) in order to control the adjustment of the frequency f.sub.(i) of the electromagnetic wave according to the reflected power, in order to adjust the reflected power P.sub.R(i) and/or to adjust the transmitted power P.sub.T(i) (Abstract). Grandemenge et al disclose a facility for microwave treatment of a load and add that such a load could be a plasma (Fig 3). An electromagnetic wave generator 93 generates microwave power which is guided by wave guide and divider 95, guide means (94 and para [0014]), impedance matching device 97 or tuner (para [0019]) to propagate microwave as elementary plasma source 91. 

Grandemenge et al indicates that the frequency corresponding to minimum reflected power or the absorption frequency was dependent upon status of plasma. For example Grandemenge et al state as below:
“However, any load, such as a plasma, a chemical or gaseous reactive mixture, a solid product, etc., has an impedance that varies over time as a function of the operating conditions implemented, for example the pressure in the treatment chamber, the temperature in the treatment chamber, the nature of the gas(es) introduced into the treatment chamber to create the plasma, the proportions of those gases, the power transmitted to the load, the nature of the electromagnetic energy transmitted to the load, etc., as well as depending on the characteristics of the treatment chamber, for example the material used for its walls, its dimensions, its geometry, the surface state of its walls, etc.” (para [0029])

The Applicant has added the following limitation by amendment to both these claims.
“wherein in a case where the difference between the absorption frequency and the power supply frequency is equal to or less than a threshold value determined by a reference absorption frequency acquired in advance, the frequency setting unit increases or decreases the power supply frequency by a predetermined frequency so that the difference between the absorption frequency and the power supply frequency becomes larger than the threshold value.””

Therefore the effect of this limitation is basically to set frequency at a value where mode jump would be avoided.
Grandemenge et al do not disclose this explicitly.
Kaneko et al discuss the issue of instability caused by the mode jumping extensively. Briefly however, they teach that mode jumping is caused by a combination of factors including electron density and effective load power (para 93) and reflected power. Also hunting resulting from trying to use matching may be associated. Without going in to the detailed mechanism, it is clear that managing effective plasma load and plasma density the instability could be avoided. 
Therefore setting power frequency and power at values in order to manage effective plasma load and density and not to constantly hunt for matching would have been obvious means to avoid instability caused by mode jump. It is clear that accepting some reflected power when the setting frequency is not too close to absorption frequency in order to have not too high a plasma density to avoid instability would have been obvious.
As discussed before, one of ordinary skill in the art could determine applied frequency and power experimentally by observing plasma stability like in Toshiba et al as disclosed in the prosecution earlier.



Response to Arguments
Applicant’s amendment in response to 112(b) rejection by adding a limitation “current power supply” is unclear. According to the specification the purpose of frequency setting is to reduce instability. Therefore comparing a difference of current frequency and absorption frequency with respect to a threshold yields only one frequency and not a range as recited in first paragraph of claim 7 and 8.
Applicants argument against Kaneko is that Kaneko only teaches controlling and stabilizing power when a mode jumps occurs and not to change frequency. 
It is noted that the rejection depends upon the fact that the teaching of Kaneko would motivate one of ordinary skill in the art to avoid the frequency which would likely cause instability.      
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436.  The examiner can normally be reached on 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716